                          IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF UTAH

C.R. BARD, INC., a New Jersey
corporation, BARD PERIPHERAL
VASCULAR, INC., an Arizona corporation,             MEMORANDUM DECISION AND
and BARD ACCESS SYSTEMS, INC., a                    ORDER GRANTING MOTION TO
Utah corporation,                                   DISMISS AND DENYING MOTION TO
                                                    BIFURCATE
                         Plaintiffs,

v.
                                                    Case No. 2:17-CV-754 TS
MEDICAL COMPONENTS, INC., a
Pennsylvania corporation.                           District Judge Ted Stewart
                         Defendant.


       This matter is before the Court on Plaintiff/Counterclaim Defendant’s Motion to Dismiss

Defendant/Counterclaim Plaintiff’s Second, Fifth, and Sixth counterclaims, and to strike its Fifth

and Seventh Affirmative Defenses.

                                       I.    BACKGROUND

       Plaintiffs C.R. Bard, Inc., Bard Peripheral Vascular, Inc., and Bard Access Systems, Inc.

(collectively, “Bard” or “Counterclaim Defendant”) and Defendant Medical Components, Inc.

(“MedComp” or “Counterclaim Plaintiff”) are both producers of access ports. An access port is a

medical device that can be implanted into a patient to provide a convenient means of blood

sampling or infusing fluids into the blood stream without requiring further surgical procedures. 1

Bard alleges infringement on several of its access-port related patents, including the ’639, ’723,

’663, ’052, and ’186 patents. The ’639 patent relates to using power injection to push fluid into

an access port. The other patents relate to identifying an already implanted access port. The ’639



       1
           Docket No. 21, at 5.


                                                1
patent was issued in 2011. The ’723, ’663, ’052 patents were issued in 2013. The ’186 patent was

issued in 2017. 2

       On July 19, 2018, Defendant MedComp filed its Third Amended Answer and

Counterclaims (“TAAC”). Relevant to the Motion before the Court, MedComp alleges that: 1)

the patents in-suit are not enforceable due to inequitable conduct before the United States Patent

and Trademark Office (“PTO”); 2) Bard attempted to monopolize the power port market, and

succeeded in monopolizing the market; and 3) MedComp is not liable because of several

affirmative defenses, including laches, estoppel, unclean hands, fraudulent conduct, acquiescence

and/or waiver, and inequitable conduct.

       Bard seeks dismissal of MedComp’s counterclaims under Rule 12(b)(6). Bard also asks

the Court to strike MedComp’s affirmative defenses under Rule 12(f), or, in the alternative, to

dismiss these claims as inadequately pleaded under Rule 12(b)(6). 3

       In addition to the Motion to Dismiss, Bard also filed a Motion to Bifurcate. 4 Bard asks the

Court to bifurcate and stay MedComp’s antitrust claims, pending resolution of its inequitable

conduct claims. 5 The Court will grant the Motion to Dismiss and deny as moot the Motion to

Bifurcate.

                    II.     SECOND COUNTERCLAIM (inequitable conduct)

       In Therasense, Inc. v. Becton, the Federal Circuit addressed how “the inequitable conduct

doctrine has plagued not only the courts but also the entire patent system.” 6 The Court noted that

alleging inequitable conduct has become “a common litigation tactic,” asserted in “almost every


       2
         Id. at 5–6.
       3
         Docket No. 174, at 1, 23, 25.
       4
         Docket No. 176.
       5
         Id.
       6
         649 F.3d 1276, 1289 (Fed. Cir. 2011).


                                                 2
major patent case” on even the “slenderest grounds.” 7 The Federal Circuit also recognized many

costs of this “absolute plague,” 8 including “increased adjudication cost and complexity, reduced

likelihood of settlement, burdened courts, strained PTO resources, increased PTO backlog, and

impaired patent quality.” 9 To remedy this problem, the Court “tighten[ed] the standards for finding

both intent and materiality.” 10

        The resulting standard for establishing a claim of inequitable conduct is rigorous. The

party bringing the claim must prove that the applicant “(1) made an affirmative misrepresentation

of material fact, failed to disclose material information, or submitted false material information,

and (2) intended to deceive the [PTO].”11 Both intent and materiality must be proven by clear and

convincing evidence. 12 A showing of specific intent is required; merely proving gross negligence

or meeting a “should have known” standard is inadequate. 13 “Because direct evidence of deceptive

intent is rare, a district court may infer intent from indirect and circumstantial evidence.”14

However, to meet the clear and convincing evidence standard, specific intent to deceive must be

“the single most reasonable inference able to be drawn from the evidence.” 15

        The standards for adequately pleading inequitable conduct are accordingly exacting. Mere

notice pleading is not sufficient. Rather, the accused infringer must meet the strict pleading

standards of fraud contained in Federal Rule of Civil Procedure 9(b), including: “identification of

the specific who, what, when, where, and how of the material misrepresentation or omission



        7
          Id. (internal quotations and citations omitted).
        8
          Id.
        9
          Id. at 1290.
        10
           Id.
        11
           Star Sci., Inc. v. R.J. Reynolds Tobacco Co., 537 F.3d 1357, 1365 (Fed. Cir. 2008).
        12
           Therasense, 649 F.3d at 1290.
        13
           Id.
        14
           Id.
        15
           Id. (quotation marks omitted).


                                                 3
committed before the PTO.” 16 “[K]nowledge and intent may be averred generally,” but the

pleadings must “allege sufficient underlying facts from which a court may reasonably infer that a

party acted with the requisite state of mind.” 17

            a. Failure to disclose prior art

       Counterclaim Plaintiff Medcomp alleges that Bard committed inequitable conduct by

failing to disclose three prior art publications, including the “Herts,” “Carlson,” and “Gebauer”

references. 18 Medcomp also alleges that Bard failed to disclose relevant information known to

Bard about existing access ports, including that commercially available ports were already being

used for power injection and were already identifiable based on radiographic features. 19

       As stated above, the successful pleading must identify “the specific who, what, when,

where, and how of the material misrepresentation or omission committed before the PTO.” 20 To

plead “who,” a pleading must “name the specific individual associated with the filing or

prosecution of the application . . . who both knew of the material information and deliberately

withheld or misrepresented it.” 21 It is not enough to simply refer to “Bard” or Bard’s “agents

and/or attorneys.” 22

                    i. Herts Reference

       With regard to the Herts Reference, to fulfill the “who” requirement, the TAAC alleges

that “Bard possessed multiple copies of the Herts Reference,” specifically that “Kelly Powers and




       16
          Exergen Corp. v. Wal-Mart Stores, Inc., 575 F.3d 1312, 1327 (Fed. Cir. 2009).
       17
          Id.
       18
          Docket No. 168 at 91–95.
       19
          Id. at 95–105.
       20
          Exergen, 575 F.3d at 1327.
       21
          Id. at 1329.
       22
          See id.


                                                    4
Erik Ence were aware of and has [sic] possession” of the article. 23 The TAAC also asserts that a

number of other Bard employees either read or knew of the Herts Reference, including Kevin

Sheetz, David Cise, James Davis, Matt Draper, Jay Gerondale, John Evans, Dwight Hibdon, Susan

Scott, Kelly Christian, Annemarie Boswell, John Zawacki, Alex Lockovith, Peggy Keiffer, and

Kimberly Geisler. 24

        In support of the assertion that these individuals were aware of the Herts Reference and its

materiality, the TAAC offers several facts, including that: 1) the Herts Reference was published

in a journal that is widely-circulated within the specialty field; 2) Bard provided the Herts

Reference in a 2011 FDA submission; 3) Bard cited the Hertz Reference in related patent

applications subsequent to the patents in-suit; and 4) an internal 2009 Bard document included a

reference to Herts. 25

        At most, these facts would tend to show that Bard was negligent in not disclosing the Herts

Reference. MedComp’s allegations may lend support to the argument that Bard should have

known of the reference and its materiality—given that it was widely available and even cited by

Bard in other documents. However, such “should have known” allegations were expressly

disclaimed by the Federal Circuit Court in Therasense, as insufficient to show specific intent to

deceive the PTO. 26 Similarly, the Federal Circuit held in Exergen, that “[t]he mere fact that an

applicant disclosed a reference during prosecution of one application, but did not disclose it during




        23
           Docket No. 168, at 92.
        24
           Id. at 93.
        25
           Id.
        26
           Therasense, 649 F.3d at 1290 (“A finding that the misrepresentation or omission
        amounts to gross negligence or negligence under a ‘should have known’ standard does
        not satisfy this intent requirement.”).


                                                 5
prosecution of a related application, is insufficient to meet the threshold level of deceptive intent

required to support an allegation of inequitable conduct.” 27

       Without further factual support, these allegations are insufficient to allow the Court to

reasonably infer that any specific individual knew of the Herts Reference, knew it was material,

and made a deliberate decision to withhold it from the PTO.

                   ii. Carlson Reference

       With regard to the Carlson Reference, to meet the “who” requirement, the TAAC alleges

that a number of Bard employees were “familiar” with the Carlson Reference. 28 According to the

TAAC, these individuals were aware of this Reference and its materiality for several reasons,

including that: 1) the Carlson Reference was published in a journal that is widely-circulated within

the specialty; 29 2) it was cited in a Bard FDA submission (which John Evans and Kelly Powers

collaborated on); 30 and 3) it was cited during prosecution of the ’723 and ’052 patents, as well as

several related out-of-suit patents, but was not cited during prosecution of the ’639. 31

       As discussed above, establishing inequitable conduct requires the identification of a

“specific individual associated with the filing or prosecution of the application . . . who both knew

of the material information and deliberately withheld or misrepresented it.” 32 Under the standard

established in Exergen, a successful pleading may be averred generally, but requires “sufficient

underlying facts from which a court may reasonably infer that a party acted with the requisite state

of mind.” 33 Allegations that Bard personnel “should have known” of the Reference and its



       27
          Exergen, 575 F.3d at 1331.
       28
          Docket No. 168, at 93–94.
       29
          Id. at 93.
       30
          Id.
       31
          Id.
       32
          Exergen, 575 F.3d at 1329.
       33
          Id. at 1327.


                                                  6
materiality—such as alleging that it was published in a widely circulated journal—are inadequate.

Also inadequate are mere allegations that “an applicant disclosed a reference during prosecution

of one application, but did not disclose it during prosecution of a related application.” 34

                  iii. Gebauer Reference

       With regard to the Gebauer Reference, to fulfill the “who” requirement, the TAAC alleges

that Kelly Powers and “Members of Bard’s Port Team,” “possessed a copy” of the Gebauer

Reference. 35 The TAAC also asserts that, “evidencing specific intent,” although the Gebauer

Reference was not cited during prosecution of the ’639 patent, it was cited in the subsequent

prosecutions of the ’723, ’052 patents—and the out-of-suit ’460 patent. 36

       These facts are inadequate to allow the court to infer that any specific individual “knew of

the reference, knew it was material, and made a deliberate decision to withhold it.” 37 The fact

that the Gebauer Reference was contained in the custodial files of Kelly Powers does not show his

knowledge of materiality or evidence his deceptive intent. Likewise, as stated above, “[t]he mere

fact that an applicant disclosed a reference during prosecution of one application, but did not

disclose it during prosecution of a related application, is insufficient to meet the threshold level of

deceptive intent required to support an allegation of inequitable conduct.” 38

                   iv. Knowledge of Prior Ports

       The TAAC also accuses Bard of inequitable conduct stemming from its knowledge that

existing ports were already being used for power injection (relevant to the ’639 patent) and




       34
          Id. at 1331.
       35
          Docket No. 168 at 95.
       36
          Id. at 95.
       37
          Therasense, 649 F.3d at 1290.
       38
          Exergen, 575 F.3d at 1331.


                                                  7
identified using x-ray technology (relevant to the ’723, ’663, ’052, ’186, and ’160 patents). These

prior art ports include Bard’s own existing ports as well as ports of other competitors.

       To demonstrate Bard’s knowledge of existing ports, MedComp points to a number of

Bard’s internal documents, as well as a handful of documents from other lawsuits and a previous

submission to the PTO. MedComp appears to assert that these documents should have been

disclosed as prior art, 39 or, alternatively, that the documents evidence Bard’s intent in withholding

the prior art discussed above, including the Herts, Carlson, and Gebauer references. 40

       “[P]rior art references, by definition, must be publicly available.” 41 Therefore, Bard was

not under any duty to disclose its internal documents. Moreover, MedComp has not pled sufficient

facts to meet the “who” requirement by identifying a “specific individual associated with the filing

or prosecution of the application . . . who both knew of the material information and deliberately

withheld or misrepresented it.” 42

       However, “[n]on-public documents, such as notes or internal communications with patent

prosecution counsel, may also shed light on the reasoning behind a decision to withhold a

reference.” 43 In support of its assertion that these documents evidence Bard’s intent to withhold

the Herts, Carlson and Gebauer references, MedComp cites In re ’639 Patent Litigation. In that

case, the court noted the “striking disparity” between what a company’s “employees and agents

were saying to each other and what they were saying to the PTO.” 44 For example, the court

identified a two-year delay between the time that a specific company agent internally



       39
         Docket No. 168, at 95–102.
       40
         Docket No. 189, at 8–9.
      41
         Micron Tech., Inc. v. Rambus Inc., 917 F. Supp. 2d 300, 319 (D. Del. 2013).
      42
         Exergen, 575 F.3d at 1329.
      43
         Micron Tech., Inc. v. Rambus Inc., 917 F. Supp. 2d 300, 323 (D. Del. 2013)
      44
         In re ‘639 Patent Litig., 154 F. Supp. 2d 157, 194 (D. Mass. 2001), aff’d sub nom.
SmithKline Beecham Corp. v. Copley Pharm., Inc., 45 F. App’x 915 (Fed. Cir. 2002).


                                                  8
acknowledged that a particular prior art article was material and the time that article was disclosed

to the PTO. 45

       Unlike in In re ’639 Patent Litigation, MedComp does not allege any direct connection

between the identified Bard documents and the withheld prior art. MedComp alleges that there is

substantive overlap, but does not identify anything that discusses any of the three prior art articles,

identifies it as material, and evidences the intent of a specific individual to withhold the article.

       Bard also argues that some of the documents cited by MedComp are not relevant because

they are dated well past the relevant time period. MedComp does not respond to this argument.

       In summary, Bard’s internal documents cannot be considered prior art. Neither can

documents that did not exist during the relevant time period. In addition to not being prior art,

the documents MedComp cites also do not serve as compelling evidence of Bard’s specific intent

to withhold the Herts, Carlson and Gebauer References.            Therefore, MedComp’s claim of

inequitable conduct based on knowledge of prior art ports is not well pleaded.

            b.   Inventorship

       MedComp first asserts that all the patents in-suit, including the ’639, ’723, ’663, ’052, and

’186 patents, are unenforceable because they do not list the correct inventors.              However,

MedComp’s allegations are based on actions Bard allegedly took during the prosecution of several

out-of-suit patents, the ’302 and ’460 patents, and the ’518 provisional patent. 46            This is

problematic because, as explained below, MedComp is essentially asking the Court to find that

these out-of-suit patents are invalid, and, based on that finding, declare the in-suit patents invalid.




       45
          ‘639 Patent, 154 F. Supp. 2d at 192.
       46
          The patents in-suit claim priority to these patents. The ’663, ’052, ’723, and ’186
patents claim priority to the ’518 provisional patent application. The out-of-suit ’302 patent does
as well. The ’639 patent claims priority to the ’460 patent. Docket No. 168, at 132, 143.


                                                   9
         “A patent is invalid if more or fewer than the true inventors are named.” 47 To be properly

named an “inventor,” a person must have “contribut[ed] in some significant manner to the

conception of the invention.” 48 Federal law allows for correction of patent inventors. 49 However,

changing patent inventors with deceptive intent may cause a patent to be invalidated. 50

         MedComp claims that with deceptive intent and “for litigation purposes,” Bard engaged in

a program to remove the proper inventors from the patents in-suit, as well as the ’302 and ’460

patents, and the ’518 provisional patent. 51 MedComp claims that because inventors have a duty

to disclose information to the PTO, Bard endeavored to change the listed inventors in order “to

reduce Bard’s exposure that its inventors on the Bard patents violated their duty of candor and

good faith.” 52 MedComp alleges that Bard “attempted to try and hide the fact that its Port Team

personnel were well aware that the features of the claims of these patents were in the prior art and

were utilized in medical procedures that occurred prior to 2005 in the U.S.” 53

         Regarding the patents in suit, MedComp alleges that because the in-suit ’052, ’723, ’663,

and ’184 patents (which relate to port identification) claim priority to the ’302 patent, they should

also be invalidated. 54 Likewise, MedComp alleges that because the in-suit ’639 patent (which

relates to power injection) claims priority to the ’460 patent, it should also be invalidated.55


         47
              Gemstar-TV Guide Int’l, Inc. v. Int’l Trade Comm’n, 383 F.3d 1352, 1381 (Fed. Cir.
2004).
         48
           Id. (quotation marks omitted).
         49
           35 U.S.C § 256(a) (“Whenever through error a person is named in an issued patent as
the inventor, or through error an inventor is not named in an issued patent, the Director may, on
application of all the parties and assignees, with proof of the facts and such other requirements as
may be imposed, issue a certificate correcting such error.”).
        50
           MCV, Inc. v. King-Seeley Thermos Co., 870 F.2d 1568, 1571 (Fed. Cir. 1989).
        51
           Docket No. 168, at 141.
        52
           Id.
        53
           Id. at 141.
        54
           Id. at 131–143.
         55
              Id. at 143.


                                                  10
Although MedComp also asserts that the in-suit patents name incorrect inventors, it does not offer

sufficient facts to support that allegation beyond its discussion of why the inventors for the out-of-

suit patents are incorrect. 56

        It is a well-established that under the doctrine of infectious unenforceability, inequitable

conduct committed during the prosecution of one patent can, in certain circumstances, taint another

patent. 57 However, it is not well established that this doctrine enables a court to hold out-of-suit

patents unenforceable. The district court in Hoffman-La Roche, Inc. v. Promega Corp, considered

this issue, reasoning that although a party urged the court to hold multiple patents unenforceable

that were not at issue in the litigation, the party provided no legal support for such an expansive

exercise of the court’s equitable powers. 58 The court concluded that “the court’s equitable powers

do not extend to patents that are not at issue in this litigation.” 59 Similarly, in Global Tech Led,

LLC v. Hilumz International Corp., the district court reasoned that:

        In essence, Defendants seek to obtain an unofficial declaration of unenforceability
        as to a patent not otherwise before the Court, and then use that declaration as the
        predicate for having the in-suit ‘424 Patent Defendants are accused of infringing
        declared legally unenforceable. The Court’s research has revealed no case in which
        an in-suit patent was declared unenforceable based on inequitable conduct relating
        to the procurement of a different patent that is out-of-suit. 60

MedComp does not address this issue directly. Rather, it argues broadly that “[i]nequitable

conduct during the prosecution of parent patent can undermine the enforceability of a descendant

patent”; 61 however, MedComp does not offer any examples of a district court taking the type of



        56
             Id. at 131–144.
        57
           Nilssen v. Osram Sylvania, Inc., 504 F.3d 1223, 1230 (Fed. Cir. 2007).
        58
           Hoffman-La Roche, Inc. v. Promega Corp., 319 F. Supp. 2d 1011, 1016 (N.D. Cal.
        2004).
        59
           Id.
        60
           No. 2:15-CV-553-FTM-29CM, 2017 WL 588669, at *11 (M.D. Fla. Feb. 14, 2017).
        61
           Docket No. 189, at 14.


                                                 11
action contemplated here. The Court’s independent research also has not identified any instances

of a court finding in-suit patents unenforceable based on the court’s finding that out-of-suit patents

are invalid. 62 The Court will decline to exercise its equitable powers over out-of-suit patents.

            III.   FIFTH and SIXTH COUNTERCLAIMS (attempted monopolization and
                                        monopolization)
       MedComp asserts antitrust counterclaims based on Bard’s alleged misconduct in procuring

the ’639 patent. So-called “Walker Process” claims allow a party to bring an antitrust action for a

fraudulently obtained and enforced patent.

       In order to prevail on a Walker Process claim, the antitrust-plaintiff must show two
       things: first, that the antitrust-defendant obtained the patent by knowing and willful
       fraud on the patent office and maintained and enforced the patent with knowledge
       of the fraudulent procurement; and second, all the other elements necessary to
       establish a Sherman Act monopolization claim.63

The required showing of “knowing and willful fraud on the patent office” for a Walker Process

claim is essentially the same as for proving inequitable conduct independently. 64 As discussed

above, MedComp’s allegations of inequitable conduct are not sufficiently pled. Therefore, its

Walker Process claims must fail.




       62
           One narrow but notable exception to this is the Federal Circuit’s holding in Nilssen v.
Osram Sylvania, Inc, 504 F.3d 1223, 1229–1230 (Fed. Cir. 2007). In that case, the court did
exercise its power over out-of-suit patents where the patents had been withdrawn from the case
on the eve of trial. Independent research has not identified any extension of this doctrine to
include patents that were never in-suit.
        63
           TransWeb, LLC v. 3M Innovative Props. Co., 812 F.3d 1295, 1306 (Fed. Cir. 2016).
        64
           Id. at 1307 (“After Therasense, the showing required for proving inequitable conduct
and the showing required for proving the fraud component of Walker Process liability may be
nearly identical.”).


                                                 12
       IV.     FIFTH AFFIRMATIVE DEFENSE (laches, estoppel, unclean hands, fraudulent
                            conduct, and acquiescence and/or waiver)
             a. Laches

        “Laches is a doctrine that bars a plaintiff’s claim when there has been unreasonable,

prejudicial delay in commencing suit.” 65 “To prevail on a defense of laches, a defendant must

establish that (1) the plaintiff’s delay in filing a suit was ‘unreasonable and inexcusable,’ and (2)

the defendant suffered ‘material prejudice attributable to the delay.’” 66

       Counterclaim Defendant MedComp does not plead any facts to show delay on the part of

Bard in filing suit. Nor does MedComp allege any facts to show “material prejudice attributable

to the delay.” Therefore, this allegation is not adequately pled.

             b. Estoppel

       To prove estoppel, a party must plead three elements. First, “that the patentee, through

misleading conduct, leads the alleged infringer to reasonably infer that he does not intend to

enforce the patent against the alleged infringer.” 67 Second, “that the alleged infringer relies on the

patentee’s conduct.” 68 Third, “that due to the reliance, the alleged infringer will be materially

prejudiced if the patentee is permitted to proceed with its infringement suit.” 69

       Counterclaim Defendant MedComp does not plead any facts to establish any of these

elements. Therefore, this allegation is not adequately pled.




       65
           SCA Hygiene Prod. Aktiebolag v. First Quality Baby Prod., LLC, 137 S. Ct. 954, 967
(2017) (Breyer, J., dissenting) (citing 1 D. Dobbs, Law of Remedies § 2.3(5), p. 89 (2d ed.
1993)).
        66
           Pei-Herng Hor v. Ching-Wu Chu, 699 F.3d 1331, 1334 (Fed. Cir. 2012) (internal
citation omitted).
        67
           ABB Robotics, Inc. v. GMFanuc Robotics Corp., 52 F.3d 1062, 1063 (Fed. Cir. 1995).
        68
           Id.
        69
           Id.


                                                  13
             c. Unclean hands and fraudulent conduct

        Courts of equity “apply the maxim requiring clean hands only where some unconscionable

act of one coming for relief has immediate and necessary relation to the equity that he seeks in

respect of the matter in litigation.” 70

        [W]henever a party who, as actor, seeks to set the judicial machinery in motion and
        obtain some remedy, has violated conscience, or good faith, or other equitable
        principle, in his prior conduct, then the doors of the court will be shut against him
        in limine; the court will refuse to interfere on his behalf, to acknowledge his right,
        or to award him any remedy. 71

Unclean hands is “not bound by formula or restrained by any limitation that tends to trammel the

free and just exercise of discretion.” 72 In applying the doctrine of unclean hands, courts are not

primarily concerned with the interests of the parties, but with protecting the integrity of the court

itself from improper action. 73 None of the alleged actions in this case rise to the level of such an

“unconscionable act,” and the Court will decline to exercise its discretionary power to refuse Bard

access to the Court based on unclean hands.

             d. Acquiescence and/or waiver

        In its pleading regarding “acquiescence,” MedComp again asks the Court to evaluate

Bard’s actions in prosecuting out-of-suit patents. MedComp asserts that during prosecution of the

’660 patent, which occurred after the ’639 patent was issued, the PTO rejected a claim related to

port pressure. Bard allegedly failed to disclose to the PTO that a related claim had been approved




        70
          Keystone Driller Co. v. Gen. Excavator Co., 290 U.S. 240, 245 (1933).
        71
          Aptix Corp. v. Quickturn Design Sys., Inc., 269 F.3d 1369, 1379 (Fed. Cir. 2001)
(quoting Keystone, 290 U.S. at 245–46).
       72
          Consol. Aluminum Corp. v. Foseco Int’l Ltd., 910 F.2d 804, 812 (Fed. Cir. 1990)
       (quoting Keystone Driller, 290 U.S. at 245).
       73
          See, e.g., Priestley v. Astrue, 651 F.3d 410, 430–31 (4th Cir. 2011); Hall v. Wright, 240
       F.2d 787, 795 (9th Cir. 1957); Frank Adam Elec. Co. v. Westinghouse Elec. & Mfg. Co.,
       146 F.2d 165, 167–68 (8th Cir. 1945).


                                                 14
as part of the ’639 patent. MedComp claims that acquiescence in the later ’660 patent should be

retroactively applied to the ’639 patent. 74 MedComp also asserts that because Bard claims were

rejected in a foreign patent application and Bard acquiesced, the subject matter of the ’639 claims

should be held invalid. 75

        In addition to the allegations regarding out-of-suit patents, MedComp also asserts that

because several claims of the ’186 patent were rejected and Bard acquiesced, “the Bard Attorneys

acknowledged that the subject matter of these claims are not allowable and are invalid subject

matter.” 76

        MedComp offers no legal support for any of these assertions; however, construing the

pleading liberally, the Court has attempted through independent research to identify relevant case

law.

        The Federal Circuit has defined a doctrine of acquiescence that deals with the resulting

scope of a patent after a claim is rejected. Specifically, the doctrine concerns the patent holders

rights in defending the validity of patents in future litigation.

        [I]n ascertaining the scope of an issued patent, the public is entitled to equate an
        inventor’s acquiescence to the examiner’s narrow view of patentable subject matter
        with abandonment of the rest. Such acquiescence may be found where the patentee
        narrows his or her claims by amendment, or lets stand an examiner’s restrictive
        interpretation of a claim. But these principles do not suggest that a patentee may
        advance during litigation only those arguments in support of patentability that were
        made before the Patent Office, nor that the negation of an argument advanced
        during prosecution necessarily negates patentability as well. 77




        74
           Docket No. 168, at 130-131.
        75
           Id. at 73.
        76
           Id. at 128.
        77
           TorPharm, Inc. v. Ranbaxy Pharm., Inc., 336 F.3d 1322, 1330 (Fed. Cir. 2003)
        (internal citations omitted).



                                                  15
This doctrine clearly does not deal with the limitations imposed on other patent applications when

an applicant acquiesces to a claim rejection. Because this affirmative defense is not well pled, it

will be dismissed.

                V.       SEVENTH AFFIRMATIVE DEFENSE (inequitable conduct)

       In its Seventh Affirmative Defense, MedComp asserts inequitable conduct. This claim is

duplicative of the inequitable conduct claims addressed above and will also be dismissed.

                                       VI.     CONCLUSION

       It is therefore

       ORDERED that Counterclaim Defendants’ Motion to Dismiss (Docket No. 174) is

GRANTED. It is further

       ORDERED that Counterclaim Defendants’ Motion to Bifurcate (Docket No. 176) is

DENIED as moot.

       DATED this 18th day of April 2019.

                                             BY THE COURT:


                                             Ted Stewart
                                             United States District Judge




                                                16
